GUDGEL, Judge,
dissenting:
Respectfully, I dissent. To conclude that the infant victim has incurred no serious financial hardship stemming from the mother’s death because grandparents have volunteered to assume the burden of raising the child is unwarranted. This is especially true since the infant’s present income and resources are totally inadequate to pay the cost of his ordinary and necessary day-to-day living expenses. In short, it is clear that absent the grandparents’ voluntary support, the child would be dependent on public welfare.
The statute is intended to compensate innocent victims of crime, yet the board’s decision totally eviscerates that legislative intent. I am of the opinion, therefore, that the board’s decision is arbitrary. Hence, I would reverse the court’s judgment with directions that the board be directed to make a proper award.